Case 5:21-cv-02186-JFL Document1 Filed 05/13/21 Page 1 of 16
JS 44 (Rev. 10/20) CIVIL COVER SHEET

The Js 44 civil cover shect and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

I. (a) PLAINTIFFS DEFENDANTS
Edna Garcia-Dipini Larry Pitt & Associates, P.C.
(b) County of Residence of First Listed Plaintiff Berks County of Residence of First Listed Defendant
(EXCEPT IN U.S. PLAINTIFF CASES) {iN U.S. PLAINTIFF CASES ONLY)
NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVE
(c) Attorneys (Firm Name, Address, and Telephone Number) Attorneys (if Known)
Marc A. Weinberg, Esq., Saffren & Weinberg, 815
Greenwood Ave., Suite 22, Jenkintown, PA 19046

 

 

II, BASIS OF JURISDICTION (Place an “X” in One Box Only) III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plaintiff
(For Diversity Cases Only) and Qne Box for Defendant)
oO 1 U.S. Government i 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State (1) [J 1 Incorporated or Principal Place O+ a4
of Business In This State
(12 U.S. Government [14 Diversity Citizen of Another State C2 (] 2 Incorporated and Principal Place Os 5
Defendant (indicate Citizenship af Parties in Item Il) of Business In Another State
Citizen or Subject of a (03 (3 Forcign Nation Cle (6
Foreign Country

 

 

IV. eee OF SUIT (Place an eS in One Box Only)

     

 

 

ick here for: Na ture eof Suit Code. Desori ption: .

 
  

 
 

Be aa

 

   

   
   
 
   
   

 

 

  

 

 

 

 

     
 
    
 

  

 
 
  

     
   

   

 

 

 

 
 
    

 

 

 

 

 

 

110 Insurance PERSONAL I INJURY PERSONAL INJURY = 625 Drug Related Seizure 375 False Claims Act
120 Marine 310 Airplane Oo 365 Personal Injury - of Property 21 USC 881 [L_| 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability [690 Other 28 USC 157 | 3729(a))
140 Negotiable Instrument Liability oO 367 Health Care/ 400 State Reapportionment
150 Recovery of Overpayment 320 Assault, Libel & Pharmaceutical Ff E ATS<---| | 410 Antitrust
& Enforcement of Judg Slander Personal Injury 220 Copyrights |__| 430 Banks and Banking
151 Medicare Act _] 330 Federal Employers’ Product Liability 830 Patent |_| 450 Commerce
152 Recovery of Defaulted Liability CT 368 Asbestos Personal 835 Patent- Abbreviated |__| 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application [_| 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability [|_| 840 Trademark Corrupt Organizations
[1] 153 Recovery of Overpayment Liability PERSONAL PROPERTY [220222 2222 DABORG.2 nT 880 Defend Trade Secrets mi 480 Consumer Credit
of Veteran's Benefits 350 Motor Vehicle 370 Other Fraud 710 Fair Labor Standards Act of 2016 (1S USC 1681 or 1692)
Oo 160 Stockholders’ Suits 355 Motor Vehicle 371 Truth in Lending Act } 485 Telephone Consumer
190 Other Contract Product Liability [_] 380 Other Personal [_]720 Labor/Management Protection Act
195 Contract Product Liability 360 Other Personal Property Damage Relations 861 HIA 1395Ih 490 Cable/Sat TV
196 Franchise Injury | 385 Property Damage 740 Railway Labor Act 862 Black Lung (923) 850 Securities/Commodities/
I 362 Personal Injury - Product Liability 751 Family and Medical 863 DIWC/DIWW (405(g)) Exchange
Medical Malpractice Leave Act 864 SSID Title XVI } 890 Other Statutory Actions
; " re : {PRISONER PELITI :4|_|790 Other Labor Litigation 865 RSI (405(g)) 891 Agricultural Acts
Land Condemnation 440 Other Civil Rights Habeas Corpus: 791 Employee Retirement 893 Environmental Matters
220 Foreclosure 441 Voting 463 Alien Detainee Income Security Act AX: Eva] | 895 Freedom of Information
230 Rent Lease & Ejectment «| 442 Employment 510 Motions to Vacate $70 Taxes (U.S. Plaintiff Act
240 Torts to Land 443 Housing/ Sentence or Defendant) H 896 Arbitration
245 Tort Product Liability Accommodations 530 General rT] 871 IRS—Third Party 899 Administrative Procedure
[_]290 Alt Other Real Property | 445 Amer. w/Disabilities -]__| 535 Death Penalty Wee 26 USC 7609 Act/Review or Appeal of
Employment Other: 462 Naturalization Application Agency Decision
| 446 Amer. w/Disabilities -[_] 540 Mandamus & Other 465 Other Immigration |] 950 Constitutionality of
Other 550 Civil Rights Actions State Statutes
"| 448 Education $55 Prison Condition
560 Civil Detainee -
Conditions of
Confi
V. ORIGIN (Place an “xX” in One Box Only)
1 Original oO 2 Removed from oO 3 Remanded from oO 4 Reinstated or [7] S$ Transferred from Oo 6 Multidistrict oO 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversityy.
42 U.S.C. Section 2000e

Brief description of cause:
Discrimination in the workplace

VI. CAUSE OF ACTION

 

 

 

 

 

 

 

VIL. REQUESTED IN (7) CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: __[elYes__ [No
VITI. RELATED CASE(S) see tons):
IF ANY (See instructions): JUDGE DOCKET NUMBER
DATE ION OF ATTORNEY OF RECO! D/ —~
S+13-H] . ea _
FOR OFFICE USE ONLY LN

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

 
Case 5:21-cv-02186-JFL Document1 Filed 05/13/21 Page 2 of 16

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM
(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff: 925 Grandell Avenue, Reading, PA 19065

 

Address of Defendant: 1918 Pine Street, Philadelphia, PA 19103

 

Place of Accident, Incident or Transaction: 1918 Pine Street, Philadelphia, PA 19103

 

 

RELATED CASE, IF ANY:
Case Number: Judge: Date Terminated:

Civil cases are deemed related when Yes is answered to any of the following questions:

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes [| No
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [| No
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [| No
numbered case pending or within one year previously terminated action of this court?

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [ No

case filed by the same individual?

I certify that, to my knowledge, the within case (1 is / [J is not related to any case now pending or within one year previously terminated action in
this court except as noted above.

DATE: Must sign here 60643

Attorney-at-Law / Pro Se Plaintiff Altorney LD. # (if applicable)

 

 

 

CIVIL: (Place a ¥ in one category only)

 

A. Federal Question Cases: B. Diversity Jurisdiction Cases:
(1 1. Indemnity Contract, Marine Contract, and All Other Contracts 1 1. Insurance Contract and Other Contracts
Cj) 2. FELA (J 2. Airplane Personal Injury
[1 3. Jones Act-Personal Injury [1 3. Assault, Defamation
[| 4. Antitrust C] 4. Marine Personal Injury

5. Patent CI 5. Motor Vehicle Personal Injury
H 6. Labor-Management Relations CI 6. Other Personal Injury (Please specify):
7. Civil Rights C1 7. Products Liability
(0 8. Habeas Corpus (1 8. Products Liability — Asbestos

9. Securities Act(s) Cases LJ] 9. All other Diversity Cases
H 10. Social Security Review Cases (Please specify):
(J #11. All other Federal Question Cases

(Pleuse specify):

 

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

Marc A. Weinberg

, counsel of record or pro se plaintiff, do hereby certify:

 

| Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

[ ] Relief other than monetary damages is sought.

pate: _$+19° 2] LY SCTE 60643

Attorney-at-Law / Pro Se Plaintiff ~~. Attorney LD. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

Civ. 609 (5/2018)

 
Case 5:21-cv-02186-JFL Document1 Filed 05/13/21 Page 3 of 16

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

EDNA GARCIA-DIPINI :
925 Grandell Avenue : CIVIL ACTION NO.:
Reading, PA 19065 :

Plaintiff, JURY TRIAL DEMANDED

Vv.

LARRY PITT & ASSOCIATES, P.C.
1918 Pine Street
Philadelphia, PA 19103

Defendant. : COMPLAINT

 

PRELIMINARY STATEMENT

 

1. Plaintiff, Edna Garcia-Dipini (hereinafter “Plaintiff’) brings this action under the
Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §20006 et seg. ("Title
VII’); The Americans with Disabilities Act, 42 U.S.C. §12101, et seq. (hereinafter
"ADA”); the Pennsylvania Human Relations Act, 43 P.S. §954 et seq. (‘PHRA”) and
Pennsylvania Common Law and for racial discrimination, national origin discrimination,
disability discrimination and retaliation in exercising her rights under the aforementioned
statutes. Plaintiff seeks equitable relief, compensatory damages, costs and attorney fees

from Defendant for Defendant’s discriminatory practices and other tortuous actions.

THE PARTIES
2, Plaintiff, Edna Garcia-Dipini (hereinafter “Plaintiff”) is an adult individual and a
citizen of the Commonwealth of Pennsylvania currently residing at the above-captioned

address.
Case 5:21-cv-02186-JFL Document1 Filed 05/13/21 Page 4 of 16

3. Upon information and belief, Defendant, Larry Pitt & Associates, P.C.
(hereinafter Defendant”) is a professional corporation or other duly organized business,
organized under the laws of the Commonwealth of Pennsylvania, that maintains a
principal place of business at the above-captioned address, and is licensed and authorized
to do business in the Commonwealth of Pennsylvania.

4. At all times material hereto, Defendant acted individually, and/or through their
agents, representatives, servants and/or employees, ostensible or otherwise, who were
then and there engaged in Defendant’s business and acting within the scope of their
agency, servitude and/or employment on behalf of Defendant.

5. At all times material hereto, the conduct of Defendants as enumerated within this
Complaint occurred within the Commonwealth of Pennsylvania and the City of Reading,
Pennsylvania.

JURISDICTION AND VENUE

 

6. Jurisdiction over this action is conferred on this Court by 28 U.S.C. §1331 and 28
U.S.C. §1343.

7. Venue is proper in the Eastern District of Pennsylvania pursuant to 28 U.S.C.
§1391,

8, At all times material hereto, Defendants were “engaged in an industry affecting
commerce” as defined in the Labor Management Relations Act, 29 U.S.C. 142 (1) and
(3).

9, At all times material hereto, Defendants employed more than twenty (20)

employees.
Case 5:21-cv-02186-JFL Document1 Filed 05/13/21 Page 5 of 16

10. Atall times material hereto, Defendants were an “employer” as defined by Title
VIL.

11.  Atall times material hereto, Defendants were an “employer” as defined by the
ADA.

12.  Atall times material hereto, Defendants were an “employer” as defined by §§4
and 5 of the Pennsylvania Human Relations Act, 43 P.S. §954 ef seq.

13. Atall times material hereto, Defendant aided and abetted the pervasive
interference, discrimination, hostile work environment and harassment that Plaintiff was
subjected to during the course and scope of her employment.

14. _ Plaintiff filed a Charge of Discrimination with the Equal Employment
Opportunity Commission (“EEOC”) claiming discrimination based on Gender
discrimination and Sexual Harassment under Title VU, discrimination under the ADA,
retaliation and violation of and violation of Pennsylvania Statutory Law under the PHRA.
15. | The EEROC charge described supra was filed concurrently with the Pennsylvania
Human Relations Commission ("PHRA”).

16. Plaintiff has complied with all jurisdictional prerequisites and a Notice of Rights
was issued by the Equal Employment Opportunity Commission and mailed via United
States standard post on February 24, 2021, (Attached hereto as Exhibit "A”).

17. Venue in the Eastern District of Pennsylvania is proper as at all times material
hereto the events complained of and violations of the enumerated statues and laws were
committed within the City of Reading, Pennsylvania which is within the Eastern District

of Pennsylvania.
Case 5:21-cv-02186-JFL Document1 Filed 05/13/21 Page 6 of 16

FACTUAL ASSERTION

 

18. Plaintiff, a Hispanic female, was hired by Defendant in February, 2007, as the
office manager at the Defendant’s Reading, Pennsylvania location which was located at
541 Court Street, Reading Pennsylvania 19601.

19. | Upon information and belief, Defendant maintains several offices in and around
the Philadelphia area.

20.  Defendant’s Reading, Pennsylvania office was a satellite office, employing two
(2) Hispanic employees, including Plaintiff.

21. Upon information and belief, Plaintiff was only one of two Hispanic employees,
employed by the Defendant, in any of Defendant’s numerous locations.

22.  Atall times material hereto, Plaintiff was supervised by Phyllis Meloff
(“Meloff”), a Caucasian woman.

23. Plaintiff suffers from severe Hypothyroidism, which impacts her daily life, and is
a recognized disability under the Americans with Disabilities Act (“ADA”).

24,  Plaintiff’s hypothyroidism required her to undergo bariatric surgery, in 2017.

25. Defendant was aware of Plaintiff’s medical conditions, including Plaintiff's need
to undergo surgery.

26. Though bariatric surgery was originally covered by Plaintiffs health insurance
(provided by Defendant), unbeknownst to Plaintiff, the bariatric services portion of her
insurance plan was removed.

27. Other employees, in the Philadelphia office were able to benefit from the surgery

option which was included on their insurance plan.
Case 5:21-cv-02186-JFL Document1 Filed 05/13/21 Page 7 of 16

28. Despite Plaintiff requesting an accommodation, in order for Defendant and
Plaintiff to reach an arrangement in order to have Plaintiff's medically necessary surgery
covered by insurance her requests were refused by Defendant.

29. Specifically, Meloff refused to accommodate Plaintiff, and told Plaintiff to “go on
Weight Watchers.”

30. Since being unable to obtain the expensive surgery without health insurance,
Plaintiff has suffered severe exacerbation of her health problems.

31. | Upon information and belief, there was a significant difference between insurance
coverage provided to Defendant’s employees in the Philadelphia office, which is entirely
composed of non-Hispanic employees and that provided to Plaintiff.

32. Additionally, during the course of her employment, Plaintiff was repeatedly
excluded from raises, luncheons, office meetings, meetings with insurance
representatives and 401(k) representatives, due to her race and national origin.

33. In fact, until Plaintiff asked for a 401(k) plan, she did not receive one until 2017,
nearly ten (10) years after being hired by the Defendant.

34, Other non-Hispanic employees received 401(k) plans with matching, and received
those plans earlier in their employment.

35. This exclusionary conduct was also suffered by Plaintiff's Hispanic co-worker,
Diana.

36. While at the Reading office, Plaintiff and Hispanic her co-worker were forced to
work in filthy conditions, in an office infested with mold and mildew, and were forced to

clean the office themselves.
Case 5:21-cv-02186-JFL Document1 Filed 05/13/21 Page 8 of 16

37. Upon information and belief, other, non-Hispanic employees of the Philadelphia
office were provided with a cleaning service, and not subjected to filthy and hazardous
conditions.

38. Plaintiff and her Hispanic co-worker were not provided with proper supplies, to
complete their work in a timely and professional manner, while non-Hispanic employees
in the Philadelphia office were provided professional office supplies.

39, | Meloff would often act in a verbally abusive manner toward the Plaintiff when
Plaintiff would raise any concerns about her working conditions.

40. Based on pretexual reasons, Plaintiff was terminated on September 24, 2019.

41. Plaintiff was fired in retaliation based on the aforementioned report of
discrimination, Defendant’s failure to accommodate Plaintiff under the ADA, Plaintiff
exercising her rights under the ADA, Plaintiff exercising her rights against, retaliation,
discrimination, and all cognizable State Claims.

42.  Atall times material hereto, the Defendant acted and was responsible for the
actions of their agents, assigns, servants and employees.

43,  Atall times material hereto, the Defendant acted by and through the actions of its
agents, assigns, servants and employees.

44.  Atall times material hereto, the Defendant was responsible for the actions of its

agents, assigns, servants and employees via respondeat superior.

COUNT I
EDNA GARCIA-DIPINI V. LARRY PITT & ASSOCIATES, P.C.
VIOLATION OF TITLE Vil OF THE CIVIL RIGHTS ACT OF 1564,

42 U.S.C. 2000e et seq. and Retaliation

45, All aforementioned paragraphs are incorporated by reference as if fully set forth

at length herein.
Case 5:21-cv-02186-JFL Document1 Filed 05/13/21 Page 9 of 16

46. The conduct of Defendant’s treatment of Plaintiff in her employment and
termination violated Title VII of the Civil Rights Act of 1964 as the harassment, hostile
work environment, retaliation and discrimination that Plaintiff was subjected to was as a
result of her race and national origin and was unwelcome, unwarranted, and a clear
violation of Title VII.

47. Plaintiff was subject to different and negative treatment including retaliation and
termination because of her race and national origin.

48. Plaintiff was excluded, targeted and singled, and forced to work in hazardous
conditions, and was harassed based upon her race and national origin.

49. Other, similarly situated Caucasian employees of the of Defendant were not
subject to similar racial and national origin discrimination.

50.  Atall times material hereto, the aforementioned discrimination and harassment
was unwelcome.

51.  Atall times material hereto, the aforementioned discrimination and harassment
was severe and pervasive.

52. _ The discrimination, harassment, and hostile work environment, to which
Defendant subjected Plaintiff was intentional, with malice and with reckless indifference.
53. Plaintiff was subject to different and negative treatment including retaliation after
she reported said discriminatory treatment, and as such was subject to retaliation.

54. Defendant by and through its employees, servants and agents were aware of the

discrimination that the Plaintiff was subjected to at the workplace by her supervisors.
Case 5:21-cv-02186-JFL Document1 Filed 05/13/21 Page 10 of 16

WHEREFORE, Plaintiff, Edna Garcia-Dipini seeks a determination that the Defendant,

Larry Pitt & Associates, P.C. violated Title VII of the Civil Rights Act of 1964 and request all
damages and relief permitted under the Act including but not limited to:

(a) back pay and front pay,

(b) compensatory and punitive damages,

(c) equitable relief such as reinstatement of a ri ghtful place;

(d) retroactive relief such as seniority and entitlement;

(e) injunctive relief included but not limited to barring future discriminatory

conduct;
(f) attorney's fees, expert fees, costs and expenses,
(g) and such further relief as this court deems just and fair.

COUNT il
EDNA GARCIA-DIPINI

VIOLATION OF THE AMERICANS WITH DISABILITIES ACT, 42 U.S.C. §12101, ef
seq.

55. Plaintiff hereby incorporates by reference all of the aforementioned allegations set
forth above.
$6. The conduct of the Defendants violated The Americans with Disabilities Act, 42
U.S.C. §12101, ef seq. as Plaintiff's harassment, hostile work environment, termination,
retaliation and discrimination was based upon her recognized and permanent disability
and need for ADA accommodations.
$7. The conduct of the Defendant violated the ADA in part by failing to
accommodate and or engaging in the interactive process with the Plaintiff for her
recognized disability, and in turn permitted and engaged in retaliation for requiring an
accommodation.
WHEREFORE, Plaintiff, Edna Garcia-Dipini, demands judgment against Defendant,
Larry Pitt & Associates, P.C., including:
(a) A declaration that Defendant’s actions as described herein violated The

ADA;
Case 5:21-cv-02186-JFL Document1 Filed 05/13/21 Page 11 of 16

(b) equitable and declaratory relief requiring Defendant, to institute sensitivity
and other training for all managers, employees and supervisors to prevent discrimination in the
workplace;

(c) equitable and declaratory relief requiring Defendants, to institute and enforce a
specific policy and procedure for investigating and preventing complaints relating to
discrimination;

(d) equitable and declaratory relief requiring the posting of notices on the
premises so that employees will know and understand their rights and remedies, including
official company policy;

(e) compensatory damages for Plaintiff's loss of past and present future income
and benefits, pain and suffering inconvenience, embarrassment, emotional distress and loss of
enjoyment of life;

(f) punitive damages;

(g) payment of interest and Plaintiff's attorney's fees and costs associated with
bring the claim; and

(h) such other relief as this Court may deem appropriate under the circumstances.

COUNT Ill
EDNA GARCIA-DIPINI V. LARRY PITT & ASSOCIATES, P.C.

VIOLATION OF PENNSYLVANIA HUMAN RELATIONS ACT 33 PS 955, ET SEQ.

58. Plaintiff hereby incorporates by reference all of the aforementioned paragraphs as
if fully set forth at length herein.

59. Defendant discriminated against Plaintiff based upon her race and national origin
and reported said discrimination which is in violation of the Pennsylvania Human

Relations Act, 43 P.S. §954, et seq.
Case 5:21-cv-02186-JFL Document1 Filed 05/13/21 Page 12 of 16

60, Defendant discriminated against Plaintiff in the terms, conditions and privileges
of her employment as Defendant allowed, fostered and subjected Plaintiff to harassment,
hostile work environment and retaliation as set forth above.

61.  Atall times material hereto, the aforementioned discrimination and harassment
was unwelcome.

62.  Atall times material hereto, the aforementioned discrimination and harassment
was severe and pervasive.

63.  Atall times material hereto, the aforementioned discrimination and harassment
unreasonably altered the condition of Plaintiff's employment and created a hostile work
environment.

64. Defendant knew or should have known about the aforementioned di scrimination,
harassment and hostile work environment to which Plaintiff was subjected during the
course of her employment.

65. Defendant failed to take prompt, remedial action to eliminate the aforementioned
discrimination, harassment and hostile work environment to which Plaintiff was
subjected during the course of her employment.

66. | The discrimination, harassment, hostile work environment and retaliation to
which Defendants subjected Plaintiff was intentional, with malice and with reckless
indifference.

67.  Defendant’s reasons for disciplining Plaintiff were pretextual to obscure
Defendants’ discriminatory animus and purpose.

68. During the course and scope of Plaintiff's employment, she was subjected to

ongoing antagonism.
Case 5:21-cv-02186-JFL Document1 Filed 05/13/21 Page 13 of 16

69. The conduct of Defendant’s treatment of Plaintiff in her employment and

retaliation violated the Pennsylvania Human Relations Act, 43 P.S. §954, ef seq., as

Plaintiff's harassment, hostile work environment, retaliation and discharge from

employment was based upon gender discrimination, sexual harassment and retaliation.

70. At the time of termination the Defendants by and through its employees, servants

and agents was aware of the discrimination that the Plaintiff was subjected to at the

workplace by her supervisors.

WHEREFORE, Plaintiff, Edna Garcia-Dipini seeks a determination that the Defendant,
Larry Pitt & Associates, P.C., violated the Pennsylvania Human Relations Act, 43 P.S. §954, et
seq., and requests all damages and relief permitted under the Pennsylvania Human Relations Act,
43 P.S. §954, et seq., including but not limited to: back pay and front pay; equitable relief,
injunctive relief included but not limited to barring future discriminatory conduct; attorney’s
fees, expert fees, costs and expenses; punitive damages, and such further relief as this Court
deems just and fair.

COUNT IV

EDNA GARCIA-DIPINI V. LARRY PITT & ASSOCIATES, P.C.
RETALIATION

 

89, All aforementioned paragraphs are incorporated by reference as if fully set forth
at length herein.

90.  Asadirect result of Plaintiff requiring ADA accommodations for her disability,
reporting discriminatory treatment and complaining of such treatment, Defendant
retaliated against her in the form of termination.

WHEREFORE, Plaintiff, Edna Garcia-Dipini demands judgment against Defendant

Larry Pitt & Associates, P.C., including:
Case 5:21-cv-02186-JFL Document1 Filed 05/13/21 Page 14 of 16

(a) equitable and declaratory relief requiring Defendant, to institute sensitivity and
other training for all managers, employees and supervisors to prevent discrimination in the
workplace;

(b) equitable and declaratory relief requiring Defendant, to institute and enforce a
specific policy and procedure for investigating and preventing complaints,

- (c) equitable and declaratory relief requiring the posing of notices on the premises
so that employees will know and understand their rights and remedies, including the official
company policy;

(d) compensatory damages for Plaintiff's loss of past and future income and
benefits, pain and suffering, inconveniences, embarrassment, emotional distress and loss of
enjoyment of life, plus interest,

(g) payment of interest and Plaintiffs attorney’s fees and costs associated with
bringing this claim; and

(h) such other relief as this Court my deem appropriate under the circumstances.

Respectfully submitted,
SAFFREN & WEINBERG

BY: c—

MARC A. WEINBERG, ESQUIRE

P.X. I.D. 60643

$15 Greenwood Avenue, Suite 22
enkintown, PA 19046

(215) 576-0100

mweinberg@saffwein.com

 

Dated: a\% (uA
Case 5:21-cv-02186-JFL Document1 Filed 05/13/21 Page 15 of 16

EXHIBIT “A”
Case 5:21-cv-02186-JFL Document1 Filed 05/13/21 Page 16 of 16

“*

 

 

BEOC Form 161 (11/46) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
DISMISSAL AND Notice oF RIGHTS

To: Edna Garcta-Dipini From: Philadelphia District Office

925 Grandel] Avenue 801 Market Street

Reading, PA 19605 Suite 1600

Philadelphia, PA 19107
Cj ~ On behalf of person(s) aggrieved whosa identity is
CONFIDENTIAL (29 CFR §1801.7(a))
EEOC Charge No. EEOC Representative Tetephone No.
Legal Unit,

630-2020-04826 Lega! Technician (267) 689-9707

 

THE EEOC [S CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alfeged In the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disabllity as defined by the Americans With Disabilities Act.
Tha Respondent employs less than the required number of employeas or Is not otherwise covered by the statutes.
Your charge was not timely fited with EEOC; in other words, you waited too long after the date(s) of the alleged

discrimination to fite your charge

The EEOC issues the following determination: Based upon its investigation, the EEOC Is unable to conclude that the
information obtained establishes viclations of the statutes, This dees not certify that the respondent [s in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the stete or local fair employment practices agency that Investigated this charge.

OO HOUOO

Other (briefly state)

- NOTICE OF SUIT RIGHTS -
(See the additional Information attached to this form.)

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge tn federal or state court. Your
lawsuit must be fited WITHIN 80 DAYS of your receipt of this notice; or your right to sue based on this charge will be
fost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred
before you file sult may not be collectible.

 

behalf of the Commission
Cfo ins February 24, 2021
Enciosuras(s) Jamie R. Williamson, (Date Matiod)
District Director

oe George Walker, Jr. Mare A Welnborg, Esq,

Esquire Attorney at Law

Larry Pitt & Associates, P.C. 815 Greenwood Avenue, Sulte 22

1918 Pine Street Jenkintown, PA 19046

Philadelphia, PA 19103
